Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”),
dated as of September 25, 2008 (the “Effective Date”), is entered into by and
among Altra Holdings, Inc., a Delaware corporation (“Holdings”), Altra
Industrial Motion, Inc., a Delaware corporation and wholly-owned subsidiary of
Holdings (“Altra,” and together with Holdings, the “Companies”), and Michael L.
Hurt (“Executive”). This Agreement amends and restates in its entirety that
certain Employment Agreement, dated as of January 6, 2005, as amended, among
Holdings, Altra and the Executive. Certain capitalized terms used in this
Agreement are defined in Section 3.7 hereof.
          Holdings, Altra and Executive desire to enter into this Agreement
relating to Executive’s continued employment by the Companies.
          The parties hereto agree as follows:
ARTICLE I
CHIEF EXECUTIVE OFFICER PERIOD
     1.1 Employment. The Companies shall continue to employ Executive, and
Executive hereby agrees to continue to be employed by the Companies, upon the
terms and conditions set forth in this Article I for the period beginning on the
Effective Date and ending as provided in Section 1.3 hereof (the “CEO Employment
Period”).
     1.2 Position and Duties.
          (a) Position. During the CEO Employment Period, Executive shall serve
as the Chief Executive Officer of the Companies and in such capacity shall have
the duties, responsibilities and authority that are normally associated with
such office, subject to the direction and supervision of the Board.
          (b) Duties. During the CEO Employment Period, Executive shall report
to the Board and shall devote substantially all of his business time and
attention (except for permitted vacation periods and periods of illness or
incapacity and other activities approved by the Board from time to time) to the
business and affairs of the Companies and their Subsidiaries.
     1.3 Term; Termination. The CEO Employment Period shall terminate at
midnight on December 31, 2008 (the “Transition Time”). Notwithstanding the
foregoing, the Companies and Executive agree that Executive is an “at-will”
employee, subject only to the contractual rights upon termination set forth
herein, and that the CEO Employment Period (a) shall terminate automatically at
any time upon Executive’s death, (b) shall terminate automatically at any time
upon the Board’s determination of Executive’s Disability, (c) may be terminated
by the Companies at any time for any reason or no reason (whether for Cause or
without Cause) by giving Executive written notice of the termination, and
(d) may be terminated by Executive for any reason or no reason (including for
Good Reason) by giving the Companies written notice at least sixty (60) days in
advance of his termination date. The date that the CEO Employment Period is
terminated for any reason is referred to herein as the “CEO Termination Date.”





--------------------------------------------------------------------------------



 



     1.4 Base Salary and Benefits.
          (a) Base Salary. During the CEO Employment Period, Executive’s
annualized base salary shall be $580,000 (the “CEO Base Salary”). The CEO Base
Salary shall not be reduced prior to the Transition Time, and after any increase
of such CEO Base Salary approved by the Holdings Board, the term “CEO Base
Salary” in this Agreement shall refer to the CEO Base Salary as so increased.
The CEO Base Salary shall be payable in regular installments in accordance with
the Companies’ general payroll practices.
          (b) Performance Bonus. In addition to the CEO Base Salary, during the
CEO Employment Period Executive shall be eligible for an annual incentive bonus
payment (a “Performance Bonus”), in accordance with the Companies’ 2008
Management Incentive Compensation Plan as previously approved by the Holdings
Board. Executive shall only be eligible to receive a Performance Bonus at the
end of such fiscal year if Executive remains employed by the Companies through
the last day of such fiscal year.
          (c) Expenses. The Companies shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive during the
CEO Employment Period in connection with the performance of his duties and
obligations under this Article I, subject to Executive’s compliance with such
limitations and reporting requirements with respect to expenses as may be
established by the Companies from time to time.
          (d) Other Benefits. During the CEO Employment Period, Executive shall
be entitled to participate in all compensation or employee benefit plans or
programs and receive all benefits and perquisites for which salaried employees
of the Companies generally are eligible under any plan or program existing now
or established later by the Companies on the same basis as other senior
executives of the Companies. Nothing in this Agreement shall preclude the
Companies from amending or terminating any of the plans or programs applicable
to salaried employees or senior executives as long as such amendment or
termination is applicable to all salaried employees or all senior executives, as
the case may be. During the CEO Employment Period, Executive shall be entitled
to six weeks of paid vacation each year, which may be taken in accordance with
the Companies’ vacation policy.
          (e) Indemnification. To the fullest extent permitted by law and the
certificates of incorporation of the Companies, the Executive (and his heirs,
executors and administrators), in connection with his service as a director,
officer or employee of the Companies, shall be indemnified by the Companies and
their successors and assigns. The obligations of the Companies pursuant to this
Section 1.4(e) shall survive the termination of the CEO Employment Period.
     1.5 Severance.
          (a) Termination without Cause or for Good Reason. If the Executive’s
employment is terminated during the CEO Employment Period by the Companies
without Cause or by the Executive for Good Reason, (i) Executive shall be
entitled to receive for the CEO Severance Period (A) his annual CEO Base Salary
as in effect immediately prior to the CEO Termination Date paid in the same
manner and in the same installments as previously paid and

2



--------------------------------------------------------------------------------



 



(B) to the extent permitted by such plans as in effect on the CEO Termination
Date, at the Companies’ expense the continuation of medical and dental benefits
through the CEO Severance Period, (ii) Executive (or his estate) shall be
entitled to receive (A) all earned or accrued but unpaid CEO Base Salary,
reimbursement of expenses and any other benefits to which Executive is entitled
through the CEO Termination Date, (B) any Performance Bonus that was earned, but
not paid, as of the CEO Termination Date, and (C) all amounts or benefits to
which Executive is entitled under any applicable employee-benefit plan or
arrangement of the Companies in which Executive was a participant during his
employment with the Companies, in accordance with the terms of such plan or
arrangement and (iii) notwithstanding any provision to the contrary in the
Equity Incentive Plan or Executive’s award agreements related thereto, all of
Executive’s outstanding equity awards under the Equity Incentive Plan shall
immediately vest and be released from all forfeiture restrictions thereon. In
the event that the Companies’ medical and dental plans do not permit the
continued participation of the Executive following the CEO Termination Date, the
Companies shall reimburse the Executive for the amount of the COBRA premiums for
the same level of coverage under the plans in effect immediately prior to the
CEO Termination Date. When used herein, the “CEO Severance Period” means the
12-month period from and after the CEO Termination Date. The Companies’
obligations under this Section 1.5(a) shall be subject to the condition that
Executive deliver a complete release in favor of the Companies and any
respective Subsidiaries, affiliates, officers, directors, employees, principals
and attorneys, in form and substance satisfactory to the Companies.
          (b) Death or Disability. In the event of the death or Disability of
Executive during the CEO Employment Period, the Companies’ obligation to make
payments or provide any other benefits under this Article I shall cease as of
the date of death or Disability of Executive; provided that Executive (or his
estate) shall be entitled to receive (i) all earned or accrued but unpaid CEO
Base Salary, reimbursement of expenses and any other benefits to which Executive
is entitled through the CEO Termination Date, (ii) any Performance Bonus that
was earned, but not paid, as of the CEO Termination Date, and (iii) all amounts
or benefits to which Executive is entitled under any applicable employee-benefit
plan or arrangement of the Companies in which Executive was a participant during
his employment with the Companies, in accordance with the terms of such plan or
arrangement.
          (c) Other Termination. If the Executive’s employment is terminated
during the CEO Employment Period by the Companies for Cause or by Executive for
any reason other than Good Reason, Executive shall not be entitled to any
severance payments and all of Executive’s benefits shall cease to be effective
immediately as of the CEO Termination Date (except as required by law). All of
Executive’s rights to salary, fringe benefits and bonuses hereunder (if any)
which accrue or become payable after the termination of the CEO Employment
Period shall cease upon such termination; provided that Executive (or his
estate) shall be entitled to receive (i) all earned or accrued but unpaid CEO
Base Salary, reimbursement of expenses and any other benefits to which Executive
is entitled through the CEO Termination Date, (ii) any Performance Bonus that
was earned, but not paid, as of the CEO Termination Date, and (iii) all amounts
or benefits to which Executive is entitled under any applicable employee-benefit
plan or arrangement of the Companies in which Executive was a participant during
his employment with the Companies, in accordance with the terms of such plan or
arrangement.

3



--------------------------------------------------------------------------------



 



          (d) Other Benefits. Except as required by law or as specifically
provided in this Section 1.5, the Companies’ obligation to make any payments or
provide any other benefits under this Article I shall terminate automatically as
of the CEO Termination Date.
          (e) Termination of Severance. If Executive breaches any of the
provisions of Sections 3.1 through 3.4 hereof, the Companies shall no longer be
obligated to make any additional payments or provide any other benefits pursuant
to this Section 1.5.
ARTICLE II
POST-CEO PERIOD
     2.1 Employment. The Companies shall employ Executive, and Executive hereby
agrees to be employed by the Companies, upon the terms and conditions set forth
in this Article II for the period beginning at the Transition Time and ending as
provided in Section 2.3 hereof (the "Post-CEO Employment Period”); provided,
however, that if Executive’s employment with the Companies shall have been
terminated for any reason at any time prior to the Transition Time, the
Companies shall have no obligation under this Article II.
     2.2 Positions and Duties.
          (a) Positions. During the first year of the Post-CEO Employment Period
(the “Initial Period”), Executive shall serve as the Executive Chairman of the
Companies and in such capacity and having such duties, responsibilities and
authority that are normally associated with such office, subject to the
direction and supervision of the Board. During the four (4) year period
following the Initial Period (the “Extended Period”), Executive shall serve in
such employment position as shall be determined by the Board from time to time
(which could, at the discretion of the Board, continue to include serving as
Executive Chairman).
          (b) Duties. During the Initial Period, the Executive shall report to
the Board, and Executive shall devote a minimum of one (1) week per month
(except for periods of illness or incapacity and other activities approved by
the Board from time to time) to the business and affairs of the Companies and
their Subsidiaries. During the Extended Period, the Executive shall report to
the Board, and Executive shall devote such amount of time (except for periods of
illness or incapacity and other activities approved by the Board from time to
time) to the business and affairs of the Companies and their Subsidiaries as
shall be mutually determined by the Executive and the Board from time to time;
provided however, that Executive shall devote a minimum of one (1) week per
month (except for periods of illness or incapacity and other activities approved
by the Board from time to time) and that any amounts of time in excess of one
(1) week per month shall require the consent of the Executive.
     2.3 Term; Termination. The Post-CEO Employment Period shall terminate on
December 31, 2013 (the “Expiration Date”). Notwithstanding the foregoing, the
Companies and Executive agree that Executive is an “at-will” employee, subject
only to the contractual rights upon termination set forth herein, and that the
Post-CEO Employment Period (a) shall terminate automatically at any time upon
Executive’s death, (b) shall terminate automatically at any time upon the
Board’s determination of Executive’s Disability, (c) may be terminated by the
Companies at any time for any reason or no reason (whether for Cause or without
Cause) by

4



--------------------------------------------------------------------------------



 



giving Executive written notice of the termination, and (d) may be terminated by
Executive for any reason or no reason (including for Good Reason) by giving the
Companies written notice at least sixty (60) days in advance of his termination
date. The date that the Post-CEO Employment Period is terminated for any reason
is referred to herein as the “Post-CEO Termination Date.”
     2.4 Base Salary and Benefits.
          (a) Base Salary. During the Post-CEO Employment Period, Executive’s
annualized base salary shall be $250,000 (the “Post-CEO Base Salary”). The
Post-CEO Base Salary shall be reviewed annually. The Post-CEO Base Salary shall
not be reduced prior to the Expiration Date, and after any increase of such
Post-CEO Base Salary approved by the Board, the term “Post-CEO Base Salary” in
this Agreement shall refer to the Post-CEO Base Salary as so increased. The
Post-CEO Base Salary shall be payable in regular installments in accordance with
the Companies’ general payroll practices.
          (b) Performance Bonus. During the Post-CEO Employment Period,
Executive shall not be entitled to receive an annual incentive bonus payment and
shall not be eligible to participate in the Companies’ bonus performance plan.
Notwithstanding the foregoing, (i) Executive shall continue to be entitled to
payment of any performance bonus earned during the CEO Employment Period but not
paid prior to the Transition Time and (ii) the Board may award, but is not
obligated to award, Executive special bonuses from time to time during the
Post-CEO Employment Period in connection with any special services or
contributions provided to the Companies or their Subsidiaries by Executive
during the Post-CEO Employment Period.
          (c) Expenses. The Companies shall reimburse Executive for all
reasonable travel and other business expenses incurred by Executive during the
Post-CEO Employment Period in connection with the performance of his duties and
obligations under this Article II, subject to Executive’s compliance with such
limitations and reporting requirements with respect to expenses as may be
established by the Companies from time to time.
          (d) Office; Executive Assistant. During the Post-CEO Employment
Period, Executive shall be provided with the use of an office and a full-time
administrative assistant, which shall be located in the Companies’ Chambersburg
facility as long as the Companies continue to operate such facility.
          (e) Other Benefits. During the Post-CEO Employment Period, Executive
shall be entitled to continue to participate in the Companies’ 401(k) plan.
Executive shall not be eligible to participate in the employee health and
welfare benefits or other fringe benefits of the Companies. It is not currently
anticipated that the Executive will receive grants under the Companies’ equity
incentive plans during the Post-CEO Employment Period.
          (f) Indemnification. To the fullest extent permitted by law and the
certificates of incorporation of the Companies, the Executive (and his heirs,
executors and administrators), in connection with his service as a director,
officer or employee of the Companies, shall be indemnified by the Companies and
their successors and assigns. The obligations of the

5



--------------------------------------------------------------------------------



 



Companies pursuant to this Section 2.4(f) shall survive the termination of the
Post-CEO Employment Period.
     2.5 Severance.
          (a) Termination without Cause or for Good Reason. If the Executive’s
employment is terminated during the Post-CEO Employment Period by the Companies
without Cause or by the Executive for Good Reason, (i) Executive (or his estate)
shall be entitled to receive (A) all earned or accrued but unpaid Post-CEO Base
Salary, reimbursement of expenses and any other benefits to which Executive is
entitled through the Post-CEO Termination Date, (B) up to and including the
Expiration Date, continued payment of his annual Post-CEO Base Salary as in
effect immediately prior to the Post-CEO Termination Date paid in the same
manner and in the same installments as previously paid and (C) all amounts or
benefits to which Executive is entitled under any applicable employee-benefit
plan or arrangement of the Companies in which Executive was a participant during
his employment with the Companies, in accordance with the terms of such plan or
arrangement and (ii) notwithstanding any provision to the contrary in the Equity
Incentive Plan or Executive’s award agreements related thereto, all of
Executive’s outstanding equity awards under the Equity Incentive Plan shall
immediately vest and be released from all forfeiture restrictions thereon. The
Companies’ obligations under this Section 2.5(a) shall be subject to the
condition that Executive deliver a complete release in favor of the Companies
and any respective Subsidiaries, affiliates, officers, directors, employees,
principals and attorneys, in form and substance satisfactory to the Companies.
          (b) Death or Disability. In the event of the death or Disability of
Executive during the Post-CEO Employment Period, the Companies’ obligation to
make payments or provide any other benefits under this Article II shall cease as
of the date of death or Disability of Executive; provided that Executive (or his
estate) shall be entitled to receive (i) all earned or accrued but unpaid
Post-CEO Base Salary, reimbursement of expenses and any other benefits to which
Executive is entitled through the Post-CEO Termination Date, and (ii) all
amounts or benefits to which Executive is entitled under any applicable
employee-benefit plan or arrangement of the Companies in which Executive was a
participant during his employment with the Companies, in accordance with the
terms of such plan or arrangement.
          (c) Other Termination. If the Executive’s employment is terminated
during the Post-CEO Employment Period by the Companies for Cause or by Executive
for any reason other than Good Reason, Executive shall not be entitled to any
severance payments and all of Executive’s benefits shall cease to be effective
immediately as of the Post-CEO Termination Date (except as required by law). All
of Executive’s rights to salary, fringe benefits and bonuses hereunder (if any)
which accrue or become payable after the termination of the Post-CEO Employment
Period shall cease upon such termination; provided that Executive (or his
estate) shall be entitled to receive (i) all earned or accrued but unpaid
Post-CEO Base Salary, reimbursement of expenses and any other benefits to which
Executive is entitled through the Post-CEO Termination Date, and (ii) all
amounts or benefits to which Executive is entitled under any applicable
employee-benefit plan or arrangement of the Companies in which Executive was a
participant during his employment with the Companies, in accordance with the
terms of such plan or arrangement.

6



--------------------------------------------------------------------------------



 



          (d) Other Benefits. Except as required by law or as specifically
provided in this Section 2.5, the Companies’ obligation to make any payments or
provide any other benefits under this Article II shall terminate automatically
as of the Post-CEO Termination Date.
          (e) Termination of Severance. If Executive breaches any of the
provisions of Sections 3.1 through 3.4 hereof, the Companies shall no longer be
obligated to make any additional payments or provide any other benefits pursuant
to this Section 2.5.
ARTICLE III
ADDITIONAL TERMS
     3.1 Confidential Information. Executive acknowledges that the information,
observations and data (including without limitation trade secrets, know-how,
research plans, business, accounting, distribution and sales methods and
systems, sales and profit figures and margins and other technical or business
information, business, marketing and sales plans and strategies, cost and
pricing structures, and information concerning acquisition opportunities and
targets nationwide in or reasonably related to any business or industry in which
the Companies or any respective Subsidiaries is engaged) disclosed or otherwise
revealed to him, or discovered or otherwise obtained by him or of which he
becomes aware, directly or indirectly, while employed by the Companies or their
Subsidiaries (including, in each case, those obtained prior to the date of this
Agreement) concerning the business or affairs of the Companies or any of their
respective Subsidiaries (collectively, “Confidential Information”) are the
property of the Companies or their respective Subsidiaries, as the case may be,
and agrees that the Companies have a protectable interest in such Confidential
Information. Therefore, Executive agrees that he shall not (during his
employment with the Companies or at any time thereafter) disclose to any
unauthorized person or use for his own purposes any Confidential Information
without the prior written consent of the Board, unless and to the extent that
the aforementioned matters: (a) become or are generally known to and available
for use by the public other than as a result of Executive’s acts or omissions or
(b) are required to be disclosed by judicial process or law (provided that
Executive shall give prompt advance written notice of such requirement to the
Companies to enable the Companies to seek an appropriate protective order or
confidential treatment). Executive shall deliver to the Companies at the
termination of the CEO Employment Period or Post-CEO Employment Period, as
applicable, or at any other time the Companies may request, all memoranda,
notes, plans, records, reports, computer tapes, printouts and software and other
documents and data (and copies thereof) which constitute Confidential
Information or Work Product (as defined below) which he may then possess or have
under his control.
     3.2 Work Product. Executive hereby assigns to the Companies all right,
title and interest in and to all inventions, developments, methods, process,
designs, analyses, reports and all similar or related information (in each case
whether or not patentable), all copyrightable works, all trade secrets,
confidential information and know-how, and all other intellectual property
rights that both (a) are conceived, reduced to practice, developed or made by
Executive while employed by the Companies and their Subsidiaries and (b) either
(i) relate to the Companies’ or any of their Subsidiaries’ actual or anticipated
business, research and development or existing or future products or services,
or (ii) are conceived, reduced to practice, developed or made using any of
equipment, supplies, facilities, assets or resources of the Companies or any of
their Subsidiaries (including but not limited to, any intellectual property
rights) (“Work

7



--------------------------------------------------------------------------------



 



Product”). Executive shall promptly disclose such Work Product to the Board and
perform all actions reasonably requested by the Board (whether during or after
the CEO Employment Period or Post-CEO Employment Period) to establish and
confirm the Companies’ ownership of the Work Product (including, without
limitation, executing and delivering assignments, consents, powers of attorney,
applications and other instruments).
     3.3 Noncompetition. In further consideration of the compensation to be paid
to Executive hereunder, Executive acknowledges that in the course of his
employment with the Companies and their Subsidiaries he has become and shall
become familiar with the Companies’ trade secrets and with other Confidential
Information concerning the Companies and their Subsidiaries and that his
services have been and shall be of special, unique and extraordinary value to
the Companies and their Subsidiaries. Therefore, Executive agrees that, during
the period of Executive’s employment with the Companies and for 12 months
thereafter (the “Noncompete Period”), he shall not, without prior written
approval by the Board, directly or indirectly (whether for compensation or
otherwise) own or hold any interest in, manage, operate, control, consult with,
render services for, or in any manner participate in any business which competes
with the businesses of the Companies or its Subsidiaries conducted or proposed
to be conducted during the CEO Employment Period or Post-CEO Employment Period
(collectively, the “Business”), either as a general or limited partner,
proprietor, common or preferred shareholder, officer, director, agent, employee,
consultant, trustee, affiliate or otherwise. Executive acknowledges that the
Companies’ and their Subsidiaries’ businesses are planned to be conducted
nationally and internationally and agrees that the provisions in this
Section 3.3 shall operate in the market areas of the United States and outside
the United States in which the Companies conduct or plan to conduct business on
and prior to the CEO Termination Date or Post-CEO Termination Date, as
applicable. Nothing in this Section 3.3 shall prohibit Executive from being a
passive owner of not more than 2% of the outstanding securities of any publicly
traded company engaged in the Business, so long as Executive has no active
participation in the business of such company.
     3.4 Non-Solicitation. During the Noncompete Period, Executive shall not
directly or indirectly through another entity (i) induce or attempt to induce
any employee of the Companies or any Subsidiary to leave the employ of the
Companies or such Subsidiary, or in any way interfere with the relationship
between the Companies or any Subsidiary and any employee thereof, (ii) solicit
to hire any person who was an employee of the Companies or any Subsidiary at any
time during the 12 months preceding the termination of the CEO Employment Period
or Post-CEO Employment Period, as applicable, or (iii) induce or attempt to
induce any customer, developer, client, member, supplier, licensee, licensor,
franchisee or other business relation of the Companies or any Subsidiary to
cease doing business with the Companies or such Subsidiary, or in any way
interfere with the relationship between any such customer, developer, client,
member, supplier, licensee, licensor, franchisee or business relation and the
Companies or any Subsidiary (including, without limitation, making any negative
statements or communications about the Companies or their Subsidiaries).
     3.5 Enforcement. If, at the time of enforcement of any of Sections 3.1
through 3.4, a court of competent jurisdiction shall hold that the period, scope
or area restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or area
reasonable under such circumstances shall be substituted for the stated

8



--------------------------------------------------------------------------------



 



period, scope or area and that the court shall be allowed and directed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by applicable law. The parties hereto acknowledge and agree that
Executive’s services are unique and he has access to Confidential Information
and Work Product, that the provisions of Sections 3.1 through 3.4 are necessary,
reasonable and appropriate for the protection of the legitimate business
interests of the Companies and their respective Subsidiaries, that irreparable
injury will result to the Companies and their respective Subsidiaries if
Executive breaches any of the provisions of Sections 3.1 through 3.4 and that
money damages would not be an adequate remedy for any breach by Executive of
this Agreement and that the Companies will not have any adequate remedy at law
for any such breach. Therefore, in the event of a breach or threatened breach of
this Agreement, the Companies or any of their successors or assigns, in addition
to other rights and remedies existing in their favor, shall be entitled to
specific performance and/or immediate injunctive or other equitable relief from
any court of competent jurisdiction in order to enforce or prevent any
violations of the provisions hereof (without the necessity of showing actual
money damages, or posting a bond or other security). Nothing contained herein
shall be construed as prohibiting the Companies or any of their successors or
assigns from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of damages.
     3.6 Executive’s Representations and Acknowledgements. Executive hereby
represents and warrants to the Companies that (i) the execution, delivery and
performance of this Agreement by Executive do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which Executive is a party or by which he is bound,
(ii) Executive is not a party to or bound by any employment agreement,
noncompete agreement or confidentiality agreement with any other Person,
(iii) Executive shall not use any confidential information or trade secrets of
any third party in connection with the performance of his duties hereunder, and
(iv) this Agreement constitutes the valid and binding obligation of Executive,
enforceable against Executive in accordance with its terms. Executive hereby
acknowledges and represents that he has been given the opportunity to consult
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein and intends for such terms and conditions to be binding on and
enforceable against Executive. Executive acknowledges and agrees that the
provisions of Sections 3.1 through 3.4 are in consideration of: (i) Executive’s
employment by the Companies; and (ii) additional good and valuable consideration
as set forth in this Agreement, the receipt and sufficiency of which are hereby
acknowledged. Executive expressly agrees and acknowledges that the restrictions
contained in Sections 3.1 through 3.4 do not preclude Executive from earning a
livelihood, nor do they unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to the Companies of its non-enforcement outweighs any harm to
Executive of its enforcement by injunction or otherwise. Executive acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon Executive by this Agreement, and is in full accord
as to their necessity for the reasonable and proper protection of the
Confidential Information. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.
     3.7 Definitions.

9



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to any Person, any Person controlling,
controlled by or under common control with such Person.
          “Board” means, the Board of Directors of each of the Companies,
respectively.
          “Cause” means (i) Executive’s material breach of the terms of any
agreement between Executive and the Companies; (ii) Executive’s willful failure
or refusal to perform material duties as Chief Executive Officer or Executive
Chairman (or other mutually agreed role), as applicable; (iii) Executive’s
willful insubordination or disregard of the legal directives of the Board which
are not inconsistent with the scope, ethics and nature of Executive’s duties and
responsibilities; (iv) Executive’s engaging in misconduct which has a material
adverse impact on the reputation, business, business relationships or financial
condition of the Companies; (v) Executive’s commission of an act of fraud or
embezzlement against the Companies or any of their Subsidiaries; or (vi) any
conviction of, or plea of guilty or nolo contendere by, Executive with respect
to a felony (other than a traffic violation), a crime involving moral turpitude,
fraud or misrepresentation; provided, however, that Cause shall not be deemed to
exist under any of clauses (i), (ii) or (iii) unless Executive has been given
reasonably detailed written notice of the grounds for such Cause and Executive
has not effected a cure within twenty (20) days of the date of receipt of such
notice.
          “Disability” means a determination by independent competent medical
authority (selected by the Board) that Executive is unable to perform his duties
under this Agreement and in all reasonable medical likelihood such inability
will continue for a period in excess of 120 days (whether or not consecutive) in
any 365 day period.
          “Equity Incentive Plan” means Holdings’ 2004 Equity Incentive Plan as
amended.
          “Good Reason” means any of the following: (i) without Executive’s
express written consent and except as set forth in this Agreement, any change in
Executives job title, any change in Executive’s reporting relationships or a
significant reduction of Executive’s duties, position or responsibilities
relative to Executive’s duties, position or responsibilities in effect
immediately prior to such reduction, or Executive’s removal from such position,
duties and responsibilities, unless he is provided with comparable duties,
position and responsibilities; (ii) except as set forth in this Agreement, a
material reduction by the Companies in the kind or level of employee benefits to
which he is entitled immediately prior to such reduction with the result that
Executive’s overall benefits package is significantly reduced; or (iii) the
Companies’ failure to cause Executive’s employment agreement and its obligations
thereunder to be expressly assumed by the Companies’ successor.
          “Person” means an individual, a partnership, a limited liability
company, a corporation, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.
          “Subsidiary” means, with respect to any Person, any corporation,
limited liability company, partnership, association or business entity of which
(i) if a corporation, a majority of

10



--------------------------------------------------------------------------------



 



the total voting power of shares of stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person or a
combination thereof or (ii) if a limited liability company, partnership,
association or other business entity (other than a corporation), a majority of
partnership or other similar ownership interest thereof is at the time owned or
controlled, directly or indirectly, by any Person or one or more Subsidiaries of
that Person or a combination thereof. For purposes hereof, a Person or Persons
shall be deemed to have a majority ownership interest in a limited liability
company, partnership, association or other business entity (other than a
corporation) if such Person or Persons shall be allocated a majority of limited
liability company, partnership, association or other business entity gains or
losses or shall be or control any managing director or general partner of such
limited liability company, partnership, association or other business entity.
For purposes hereof, references to a “Subsidiary” of any Person shall be given
effect only at such times that such Person has one or more Subsidiaries, and,
unless otherwise indicated, the term “Subsidiary” refers to a Subsidiary of
either of the Companies.
     3.8 Notices. Any notice provided for in this Agreement must be in writing
and must be either personally delivered, mailed by first class mail (postage
prepaid and return receipt requested), sent by reputable overnight courier
service (charges prepaid), or faxed to the recipient at the address below
indicated:
To the Companies:
Altra Holdings, Inc.
Altra Industrial Motion, Inc.
14 Hayward Street
Quincy, MA 02171
Attention: Corporate Secretary
Telecopy No.: (617) 689-6202
With a copy to:
Weil, Gotshal & Manges LLP
201 Redwood Shores Parkway
Redwood Shores, CA 94065
Attention: Craig W. Adas
Telecopy No.: (650) 802-3100
To Executive:
Michael L. Hurt
58 Cornertown Road
Chambersburg, PA 17201
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when personally
delivered, one business day after sent by reputable

11



--------------------------------------------------------------------------------



 



overnight courier service, five days after deposit in the U.S. mail (or when
actually received, if earlier), or at such time as it is transmitted via
facsimile, with receipt confirmed.
     3.9 General Provisions.
          (a) Expenses. The Companies and Executive shall each pay their own
costs and expenses incurred in connection with the negotiation and execution of
this Agreement and the agreements contemplated hereby.
          (b) Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
          (c) Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
          (d) Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.
          (e) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by
Executive, the Companies and their respective successors and assigns, including
any entity with which the Companies may merge or consolidate or to which all or
substantially all of its assets may be transferred; provided that the rights and
obligations of Executive under this Agreement shall not be assignable.
          (f) Governing Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the Commonwealth of Massachusetts, without giving effect to
any choice of law or conflict of law rules or provisions (whether of the
Commonwealth of Massachusetts or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the Commonwealth of
Massachusetts.
          (g) Remedies. Each of the parties to this Agreement shall be entitled
to enforce his or its rights under this Agreement specifically, to recover
damages and costs (including reasonable attorney’s fees) caused by any breach of
any provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that
any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or

12



--------------------------------------------------------------------------------



 



other injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.
          (h) Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Companies and
Executive.
          (i) Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or legal holiday
in the state in which the Companies’ chief executive office is located, the time
period shall be automatically extended to the business day immediately following
such Saturday, Sunday or holiday.
          (j) No Strict Construction. The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
* * * *

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first written above.

            ALTRA INDUSTRIAL MOTION, INC.
      By:   /s/ Christian Storch       Name:   Christian Storch      Title:  
Vice President and Chief Financial Officer     

            ALTRA HOLDINGS, INC.
      By:   /s/ Christian Storch       Name:   Christian Storch      Title:  
Vice President and Chief Financial Officer     

            EXECUTIVE       /s/ Michael L. Hurt       Michael L. Hurt           

[M. Hurt Amended and Restated Employment Agreement]

